OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellant for an extension of time for the filing of brief and “petition in error.” The notice of appeal is designated as an appeal on law and fact. The action is one for damages and is therefore not appealable as such. The Court on its own motion will dismiss the law and fact appeal and permit the appeal to stand on questions of law only as provided by §12223-22 and §11564 GC. The appellant will be granted leave to file bill of exceptions, assignments of error and brief in accordance with supplement to Rule VII of this Court.
The motion will, therefore, be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.
ON MOTION TO DISMISS APPEAL
No. 4006.
By THE COURT.
This is a motion to dismiss the appeal for the reason that the appellant has failed to file his bill of exceptions, assign*514ment of errors and brief in compliance with a court order of December 16, 1949.
The motion will be overruled, but the judgment will be affirmed for the reasons assigned, as we think this to be the proper procedure.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.